Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) present have been considered but are moot because the new ground of rejection hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slesazeck et al. [US PPGUB 20100110753] in view of Rouh et al. [US PGPUB 20100041196] in view of Horikawa [US PGPUB 20020135030] or Watanabe [US PGPUB 20080303119]  or Matsui et al. [US PPGUB 20070228427](hereinafter Slesazeck, Rouh and Matsui).

Regarding claim 1, Slesazeck teaches a semiconductor construction, comprising:
a semiconductor base (301, Para 50) having a recess (344, Para 50; region where materials 311 and 312 are formed) extending into the base through an upper surface (surface 302, Para 50, Fig. 3F), the base having a source region (314, Para 54) on a first side of the recess (Fig. 3F) and a drain region (316, Para 54) on a second side of the recess (Fig. 3F); 
a gate material (312. Para 55) disposed within the recess between the source region and the drain region (Fig. 3F); 
a gate dielectric material (ferroelectric material 311, Para 55) disposed between the source region and the gate material and between the drain region and the gate material (Fig. 3F), the gate dielectric material being in direct physical contact with the semiconductor base along the source region and the drain region within the recess (Fig. 3F); and
the recessed gate extending into an n-type doped region of the substrate (Fig. 3F).
Slesazeck does not specifically teach a ferroelectric material between the first gate dielectric material and the gate material along the source region and the drain region, the ferroelectric material comprising one or more materials selected from the group consisting of yttrium-doped zirconium oxide, yttrium-doped hafnium oxide, magnesium-doped hafnium oxide, magnesium-doped zirconium oxide, silicon-doped zirconium oxide, and silicon-doped hafnium oxide, the recessed gate extending into an n-type doped region of the substrate and being in direct physical contact with the ferroelectric material.
Referring to the invention Rouh, Rouh teaches forming a trenched gate structure wherein the gate dielectric 120 (Para 25) could be a single layer or multi-layered structure (2 layers –Para 25).
Thus, a dual ferroelectric material is feasible in the invention of Slesazeck.
In view of such teaching by Rouh, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise a multi-layered gate dielectric layer structure based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I).
Thus, a person having ordinary skills in the art will understand that a dual layered gate dielectric in the in invention of Slesazeck would result in 
a gate dielectric material (lower ferroelectric layer) disposed between the source region and the gate material and between the drain region and the gate material, the gate dielectric material being in direct physical contact with the semiconductor base along the source region and the drain region within the recess; and
a ferroelectric material (upper ferroelectric layer) between the first gate dielectric material and the gate material along the source region and the drain region, the recessed gate extending being in direct physical contact with the ferroelectric material.
Referring to the invention of Horikawa, Horikawa teaches forming gate insulating layer comprising yttrium-doped zirconium oxide (Para 100).
It is also noted that Watanabe teaches forming gate insulating layer comprising yttrium or magnesium doped hafnium oxide (Para 43).
Also, Matsui teaches forming increasing the dielectric constant of dielectric layer where hafnium oxide or zirconium oxide is doped yttrium (abstract).
In view of such teaching by Horikawa, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise the teaching of Horikawa, Watanabe and/or Matsui based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I).

Regarding claim 3, the modified invention of Slesazeck in view of Rouh’s dual gate dielectric structure, the modified invention teaches a semiconductor construction wherein the ferroelectric material is in direct physical contact with the gate material.  

Regarding claim 5, the modified invention of Slesazeck in view of Horikawa, the modified invention teaches a semiconductor construction wherein the ferroelectric material comprises one or more of Hf, Zr, Si, O, Y, Ba, Mg and Ti (Horikawa, Para 100).  

Regarding claim 6, the modified invention of Slesazeck in view of Watanabe or Matsui, the modified invention teaches a semiconductor construction wherein the ferroelectric material comprises hafnium oxide (Watanabe, Para 43 or Matsui, Abstract).  

Regarding claim 7, Slesazeck teaches a semiconductor construction wherein the gate material comprises metal (Para 50).  

Regarding claim 8, Slesazeck teaches a semiconductor construction wherein the gate dielectric material lines an entirety of the semiconductor base within the recess, along a cross section (Fig. 3F).  

Regarding claim 9, the modified invention of Slesazeck in view of Rouh’s dual gate dielectric structure and the gate dielectric structure taught by Slesazeck, the modified invention teaches a semiconductor construction wherein the gate dielectric material has an outer surface contacting the semiconductor base and an opposing inner surface, and wherein the ferroelectric material is present along an entirety of the inner surface along the cross section (Slesazeck, Fig. 3F).   

Regarding claim 10, Slesazeck teaches a semiconductor construction wherein an entirety of the gate material is within the recess and does not extend above the upper surface (Fig. 3F).


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slesazeck et al. [US PPGUB 20100110753] in view of Minami et al. [US PGPUB 20110182102] in view of Horikawa [US PGPUB 20020135030] or Watanabe [US PGPUB 20080303119]  or Matsui et al. [US PPGUB 20070228427] (hereinafter Slesazeck, Minami and Matsui).

Regarding claim 1, Slesazeck teaches a semiconductor construction, comprising:
a semiconductor base (301, Para 50) having a recess (344, Para 50; region where materials 311 and 312 are formed) extending into the base through an upper surface (surface 302, Para 50, Fig. 3F), the base having a source region (314, Para 54) on a first side of the recess (Fig. 3F) and a drain region (316, Para 54) on a second side of the recess (Fig. 3F); 
a gate material (312. Para 55) disposed within the recess between the source region and the drain region (Fig. 3F); 
a gate dielectric material (ferroelectric material 311, Para 55) disposed between the source region and the gate material and between the drain region and the gate material (Fig. 3F), the gate dielectric material being in direct physical contact with the semiconductor base along the source region and the drain region within the recess (Fig. 3F); and
the recessed gate extending into an n-type doped region of the substrate (Fig. 3F).
Slesazeck does not specifically teach a ferroelectric material between the first gate dielectric material and the gate material along the source region and the drain region, the ferroelectric material comprising one or more materials selected from the group consisting of yttrium-doped zirconium oxide, yttrium-doped hafnium oxide, magnesium-doped hafnium oxide, magnesium-doped zirconium oxide, silicon-doped zirconium oxide, and silicon-doped hafnium oxide, the recessed gate extending into an n-type doped region of the substrate and being in direct physical contact with the ferroelectric material.
Referring to the invention Minami, Minami teaches forming a gate dielectric 7 on a semiconductor body 6, wherein the gate comprising a paraelectric material 21 and a ferroelectric material 22 which is formed on the paraelectric material (Para 69, Fig. 16).
In view of such teaching by Minami, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise the teaching of Minami to prevent the diffusion of ferroelectric material into the body of the device (Para 69).
Referring to the invention of Horikawa, Horikawa teaches forming gate insulating layer comprising yttrium-doped zirconium oxide (Para 100).
It is also noted that Watanabe teaches forming gate insulating layer comprising yttrium or magnesium doped hafnium oxide (Para 43).
Also, Matsui teaches forming increasing the dielectric constant of dielectric layer where hafnium oxide or zirconium oxide is doped yttrium (abstract).
In view of such teaching by Horikawa, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise the teaching of Horikawa, Watanabe and/or Matsui based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I).
In view of such combination of references, a person having ordinary skills in the art understand or find it obvious that the limitations of the present claim have been met.

Regarding claim 2, the modified invention of Slesazeck in view of Minami, the modified invention teaches a semiconductor construction wherein the ferroelectric material is in direct physical contact with the gate dielectric material. 

Regarding claim 3, the modified invention of Slesazeck in view of Minami, the modified invention teaches a semiconductor construction wherein the ferroelectric material is in direct physical contact with the gate material.  

Regarding claim 4, the modified invention of Slesazeck in view of Minami, the modified invention teaches a semiconductor construction wherein the gate dielectric comprises SiON (Minami, Para 69).  

Regarding claim 5, the modified invention of Slesazeck in view of Horikawa, the modified invention teaches a semiconductor construction wherein the ferroelectric material comprises one or more of Hf, Zr, Si, O, Y, Ba, Mg and Ti (Horikawa, Para 100).  

Regarding claim 6, the modified invention of Slesazeck in view of Watanabe or Matsui, the modified invention teaches a semiconductor construction wherein the ferroelectric material comprises hafnium oxide (Watanabe, Para 43 or Matsui, Abstract).  

Regarding claim 7, Slesazeck teaches a semiconductor construction wherein the gate material comprises metal (Para 50).  

Regarding claim 8, Slesazeck teaches a semiconductor construction wherein the gate dielectric material lines an entirety of the semiconductor base within the recess, along a cross section (Fig. 3F).  

Regarding claim 9, the modified invention of Slesazeck in view of Minami diffusion prevention teaching and the gate dielectric structure taught by Slesazeck, the modified invention teaches a semiconductor construction wherein the gate dielectric material has an outer surface contacting the semiconductor base and an opposing inner surface, and wherein the ferroelectric material is present along an entirety of the inner surface along the cross section (Slesazeck, Fig. 3F).   

Regarding claim 10, Slesazeck teaches a semiconductor construction wherein an entirety of the gate material is within the recess and does not extend above the upper surface (Fig. 3F).

Regarding claim 11, Slesazeck teaches a transistor, comprising:
a recessed gate (312, Para 50);
a source region (left 314, Para 54);
a drain region (right 314, Para 54);
a gate dielectric (311, Para 55) between the gate and the source and drain regions (Fig. 3F); the gate dielectric comprising a ferroelectric material (Para 50) between the source region and the recessed gate (Fig. 3F), the recessed gate extending into an n-type doped region of the substrate (Fig. 3F).
Slesazeck does not specifically disclose the gate dielectric comprising a non-ferroelectric material between the source region and the recessed gate, the ferroelectric material comprising one or more materials selected from the group consisting of yttrium-doped zirconium oxide, yttrium-doped hafnium oxide, magnesium- doped hafnium oxide, magnesium-doped zirconium oxide, silicon-doped zirconium oxide, and silicon-doped hafnium oxide, the recessed gate being in direct physical contact with the ferroelectric material.  
Referring to the invention Minami, Minami teaches forming a gate dielectric 7 on a semiconductor body 6, wherein the gate comprising a paraelectric material 21 and a ferroelectric material 22 which is formed on the paraelectric material (Para 69, Fig. 16).
In view of such teaching by Minami, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise the teaching of Minami to prevent the diffusion of ferroelectric material into the body of the device (Para 69).
Referring to the invention of Horikawa, Horikawa teaches forming gate insulating layer comprising yttrium-doped zirconium oxide (Para 100).
It is also noted that Watanabe teaches forming gate insulating layer comprising yttrium or magnesium doped hafnium oxide (Para 43).
Also, Matsui teaches forming increasing the dielectric constant of dielectric layer where hafnium oxide or zirconium oxide is doped yttrium (abstract).
In view of such teaching by Horikawa, it would have been obvious to a person having ordinary skills in the art to have the device of Slesazeck comprise the teaching of Horikawa, Watanabe and/or Matsui based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I).
In view of such combination of references, a person having ordinary skills in the art understand or find it obvious that the limitations of the present claim have been met.

Regarding claim 12, the modified invention teaches a transistor wherein the gate dielectric further comprises a non- ferroelectric material and a ferroelectric material between the drain region and the recessed gate (in view of the gate dielectric structure of Slesazeck and the prevention of ferroelectric material diffusing as taught by Minami).  

Regarding claim 13, the modified invention of Slesazeck in view of Horikawa, the modified invention teaches a transistor wherein the ferroelectric material comprises one or more of Hf, Zr, Si, O, Y, Ba, Mg and Ti (Horikawa, Para 100).  

Regarding claim 14, the modified invention of Slesazeck in view of Watanabe or Matsui, the modified invention teaches a transistor wherein the ferroelectric material comprises hafnium oxide (Watanabe, Para 43 or Matsui, Abstract).  


Regarding claim 15, the modified invention of Slesazeck in view of Minami, the modified invention teaches a transistor wherein the non-ferroelectric material comprises SiON (Minami, Para 69).  

Regarding claim 16, the modified invention of Slesazeck in view of Minami, the modified invention teaches a transistor wherein the recessed gate is disposed within a recess (344, Para 49, Fig. 3D) in a semiconductive material (301, Para 50) and wherein the gate dielectric lines an entirety of the recess along a cross section (Fig. 3D/F).  

Regarding claim 17, the modified invention of Slesazeck in view of Minami, the modified invention teaches a transistor wherein the gate dielectric is in direct physical contact with the semiconductive material.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819